DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Nov. 23, 2021, the applicants have canceled claims 3-5 and 14-19 and furthermore, have amended claims 1-2, 6-13 and 20-24.
3. Claims 1-2, 6-13 and 20-24 are pending in the application. Claims 8, 9, 22 and 23 remain withdrawn as being directed to non-elected subject matter.

Response to Arguments
4. Applicant's arguments filed on Nov. 23, 2021 have been fully considered but they are not persuasive regarding enablement rejection, prior art rejection and Improper Markush Group Rejection. The applicants have amended claims to overcome indefiniteness rejection. In regard to enablement rejection, the applicants have not provided any references showing well established utility of ACSS2 inhibitors for treating neurological disorders, memory-related disorders, addiction and addiction-related disorders.
In regard to prior art rejection, the applicants mention that claims are amended, specifically variable R41 as unsubstituted aryl group in formula (4) and therefore, overcome prior art rejection. The examiner does not agree with argument. The applicant’s attention is drawn to U.S. Patent 8,993,758, specifically, col. 11, lines 10-20, col. 16, lines 45-50 and 60-65, col. 17, lines 20-35, col. 18, lines 60-65 and col. 19, lines 5-10 where compounds are disclosed where variable R41 represents either alkyl group or unsubstituted aryl group and therefore, do read upon claims 1-2, 10, 20, 21 and 24. 
In regard to Improper Markush Group rejection of claims 1-2, 6-7, 11-13 and 20, the examiner does not agree with the applicant’s arguments that all the compounds of formulae (1), (2), (3) and (4) have a common core. The applicants are reminded that since prior art reference was found against the elected species (formula 4), search will not be extended to additional species.
                                                  Conclusion
5. Rejection of claims 1-2, 6-7 and 10-13 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. Rejection of claims 1-2, 10, 20-21 and 24 under 35 U.S.C. 102 (a) (1) over Natrajan (U.S. Patent 8,993,758) is maintained for the reasons of record.
7. The Improper Markush Group rejection of claims 1-2, 6-7, 11-13 and 20 is maintained for the reasons of record.
                               NEW      GROUNDS      OF     REJECTION
Claim Rejections - 35 USC § 112
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10. Claims 6-7 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicants have amended claim 11 to insert the term - - - memory-related disease is an addiction or addiction-related disease - - - -. This term introduces new matter since this term is not present in the specification of originally filed application.
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625